Order granting plaintiff’s motion for amendment of judgment of foreclosure and sale nunc pro tunc as of the 14th day of August, 1933, and order granting motion for reargument and on such reargument adhering to the original determination unanimously affirmed, with costs. Appeal from the so-called “ judgment of foreclosure and sale ” dismissed. In our opinion the amendments in question were properly granted. (Bamberger v. Cantor, 188 App. Div. 452; Woolf v. Leicester Realty Co., 134 id. 484; Watsky v. Two Hundred & Twelfth St. Realty Corp., 141 Misc. 312.) It is immaterial whether or not the amendments are to take effect as of the date of the entry of the judgment, as in any event the rights of the plaintiff to the sum represented by the bond and mortgage vested as of that time and the entry of a subsequent deficiency judgment is merely a clerical act unaffected by the enactment of section 1083-a of the Civil Practice Act in the meantime. (Feiber Realty Corp. v. Abel, 265 N. Y. 94.) The so-called “ amended judgment ” was neither made nor entered, and an appeal therefrom cannot revive the issues raised under the pleadings as the amendments do not purport to create a new judgment. Present -— Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ.